Name: COMMISSION REGULATION (EC) No 2158/95 of 11 September 1995 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb in Finland
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  animal product;  agricultural policy;  Europe
 Date Published: nan

 12. 9 . 95 fENl Official Journal of the European Communities No L 216/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2158/95 of 11 September 1995 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb in Finland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No l265/95 (2), and in par ­ ticular Article 7 (2) thereof, Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for gran ­ ting private storage aid for sheepmeat and goatmeat (3), as last amended by Regulation (EC) No 3533/93 (4), lays down in particular detailed rules on invitations to tender ; Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (*), as last amended by Regulation (EC) No 879/95 (6), lays down in particular the minimum quantities in respect of which a tender may be submitted ; Whereas the application of Article 7 (2) of Regulation (EEC) No 3013/89 may result in the opening of invita ­ tions to tender for private storage aid ; whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone ; whereas, in view of the particularly difficult market situation in Finland, it has been judged opportune to initiate such a procedure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goat Meat, HAS ADOPTED THIS REGULATION : Article 1 Invitations to tender are hereby opened in Finland, for aid to private storage for carcases and half-carcases of lamb. Subject to the provisions of Regulation (EEC) No 3447/90 tenders may be submitted to the intervention agency of the Member State concerned . Article 2 Tenders must be submitted not later than 2 p.m. on 15 September 1995 to the relevant intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 123, 3 . 6. 1995, p. 1 . P\ OT No L 333. 30. 11 . 1990 . D . 39 . (4) OJ No L 321 , 23 . 12. 1993, p. 9 .Is) OJ No L 333, 30 . 11 . 1990, p . 46 . (&lt;-) OJ No L 91 , 22. 4. 1 995, p . 2.